Citation Nr: 1109343	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  03-16 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a rating in excess of 10 percent for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to November 1970.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky (RO). 

This case was remanded by the Board in May 2005, April 2008, and June 2009 for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The Veteran's extension in his left knee was not limited to 15 degrees and flexion was not limited to 30 degrees at any point during the appellate period.

2. There is no evidence during the appeal period that the Veteran's left knee disability has manifested lateral instability or recurrent subluxation; ankylosis of the joint; dislocation of the cartilage; or incapacitating exacerbations.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a left knee disability were not met at any time during the appellate period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5014-5260, 5003, 5010, 5024, 5256, 5257, 5258, 5259, 5260, 5261, 5262 (2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120 21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

A letter dated in September 2001 fully satisfied the duty to notify provisions listed under 38 C.F.R. § 3.159(b)(1) (2010).  See also Quartuccio, at 187.  A notice letter sent to the Veteran in May 2006 letter also fulfilled the VA's notice requirements regarding informing the Veteran of how effective dates are assigned, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and other pertinent records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining in-service treatment and personnel records, and affording him VA medical examinations for his left knee disability.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating 

For historical purposes, it is noted that service connection was established for this disability in an April 1971 rating decision at a noncompensable rating, effective December 1, 1970.  In June 1976, the Veteran's rating was increased to 10 percent compensability, effective March 4, 1976.  This rating was continued in September 1997, and in the appealed June 2002 decision.  The Veteran timely appealed and in May 2005 the Board remanded the matter for further development.  In October 2006, the Board denied the Veteran's claim for an increased rating.  In November 2007, the Court granted a joint motion to remand.  Subsequently, the Board remanded the Veteran's claim for a new examination to determine whether the Veteran has any functional loss due to pain and an opinion whether residuals of debridement, other than limitation of motion, and any other functional impairments were present.  The Veteran claimed that his service-connected left knee disability was more disabling than currently evaluated.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are appropriate for an increased rating claim, when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit a rating under several diagnostic codes.  The critical element permitting the assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62(1994).

The Veteran's left knee disability is currently rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5099-5014.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Diagnostic Code 5014 pertains to osteomalacia. 38 C.F.R. § 4.71a, Diagnostic Code 5014.  

Diagnostic Code 5014 is to be rated on limitation of motion of the affective part, as degenerative arthritis.  Diagnostic Code 5003, degenerative arthritis, provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.

Diagnostic Code 5260 pertains to limitation of flexion of the leg.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Diagnostic Code 5261, which contemplates limitation of extension of the leg, is also applicable in this instance.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

For purpose of rating disability from arthritis, the knee is considered a major joint. 38 C.F.R. § 4.45(f).

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5260 flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling. 38 C.F.R. § 4.71a.  

Under Diagnostic Code 5261extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.  

The Board points out that separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint).  See VAOPGCPREC 09-04 (

Diagnostic Code 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a.  Separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Code 5003 and instability of a knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When x-ray findings of arthritis are present and a Veteran's knee disability is rated under Diagnostic Code 5257, the Veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion or objective findings or indicators of pain.  See VAOPGCPREC 9-98.

The Board has reviewed all the evidence in the Veteran's claims file, which includes his written contentions, service treatment and personnel records, private and VA medical records, and VA examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

Turning to the relevant evidence of record, a June 2001 VA medical note stated that the Veteran had left lower extremity strength of "4+" on a scale of 1 to 5 and "good" range of motion.  Minor swaying was noted in the left leg with a compensatory heavy step of the right leg observed every fourth to fifth step.  The assessment was, in part, balance difficulties likely due to gout and lower extremity joint pain coupled with some degree of diabetic nephropathy.

A July 2001 VA nursing patient care record stated that the Veteran had no history of falling in the previous six months.

An October 2001 VA renal transplant clinic note stated that the veteran complained of chronic left knee pain.  On examination, no clubbing, cyanosis, edema, warmth, or ballotable fluid were noted in the left knee.  The plan stated that the Veteran's left knee had crepitus, most likely due to degenerative joint disease.

A November 2001 VA medical examination report stated that the Veteran complained of pain in his left knee all the time, with episodes of giving way, but no episodes of true mechanical locking.  The Veteran further stated that he could only walk one to two blocks without having pain and fatigue and identified precipitating factors as walking, squatting, rising from a chair, and climbing stairs.  He reported no history of recurrent dislocations.  On observation, the Veteran's range of motion in his left knee was 0 to 130 degrees, passively, and 0 to 120 degrees, actively, with no pain on either.  No effusion was noted.  The Veteran was stable with varus, valgus, anterior, and posterior stress.  Significant pain was noted around the medial and lateral aspect of the patella and with quadriceps activation.  The report stated that x-ray examination showed moderately severe degenerative changes with medial joint space narrowing, osteophyte formation and bony sclerosis.  Also noted on the x-rays were a radiopacity projecting over the anterior joint space, possibly a loose body, and moderately severe changes involving the patellofemoral compartment.  The impression was left knee pain secondary to degenerative joint disease with radiation into the ankle which was worsening, causing significant impact on the Veteran's life.

A February 2002 VA orthopedic surgery consultation report stated that the Veteran complained of severe pain in his left knee for quite some time and was disabled as a result.  On examination, range of motion of the Veteran's left knee was from 10 to 120 degrees with significant pain on flexion.  The knee was stable to varus, valgus and Lachman stresses, with some tenderness on valgus stress.  The report stated that the patella had a normal range of motion.  The assessment stated that the Veteran was given a steroid injection and was going to be fitted for a brace to unload his medial compartment.

A February 2003 VA orthopedic surgery clinic report stated that the Veteran complained of severe pain and difficulty ambulating.  The report noted that the previous injection of steroids was unsuccessful for any pain relief.  On examination, range of motion of the Veteran's left knee was from 5 to 120 degrees.  Pain was noted on valgus stress, but not on varus stress.  Anterior and posterior drawer tests were negative.  The impression was arthritis.  The report further stated that the Veteran had failed injections and bracing, was not an operative candidate due to his heart condition, could not take nonsteroidal anti-inflammatory drugs due to a past kidney transplant, and had failed Tylenol therapy.

An April 2003 VA orthopedic surgery clinic report stated that the Veteran had failed steroid injection and anti-inflammatories for his left knee osteoarthritis.  On physical examination, the left knee was ligamentously intact and anterior and posterior drawer signs were negative.  The Veteran's left knee range of motion was from 0 to 125 degrees.  The report also noted mild effusion, moderate crepitus, and medial joint line tenderness, and stated that x-rays were consistent with osteoarthritis and that the Veteran was given a Synvisc injection.

Subsequent April 2003 VA orthopedic surgery clinic reports stated that the Veteran was a nonoperative candidate for left knee arthritis.  On examination, a large effusion of the left knee was noted.  The report further stated that the left knee was ligamentously stable and that x-rays revealed arthritis.  The assessment stated that the Veteran was given a Synvisc injection but was not experiencing significant relief.  On physical examination, no erythema or drainage was noted from his left knee.  The reports noted that the medial and lateral joint lines were mildly tender to palpation.

A July 2003 VA orthopedic surgery clinic report stated that on examination, the range of motion of the veteran's left knee was from 5 to 120 degrees.  No effusion was noted and the Veteran's left knee was stable to varus and valgus stress.  The report further stated that Lachman's test was negative, the Veteran was neurovascularly intact, and that he had medial and lateral joint tenderness, and mild patellofemoral crepitus.  The report stated that review of x-rays showed bone-on-bone joint space narrowing at the medial joint of the left knee.  The assessment stated that the Veteran had not received any relief from conservative therapy and that he was placed on a list for a total left knee arthroplasty, but that he might not have been a surgical candidate.

An August 2003 private medical report stated that the Veteran complained of left knee pain for some time and which had worsened the previous day.  On examination, diffuse tenderness was noted over the anterior aspect of the knee with minimal effusion.  The report noted that the veteran had normal stability and a good range of motion.  The report further noted that x-rays, brought by the Veteran, revealed moderately advanced degenerative osteoarthritis with a possible "intracondylar" loose body.

A September 2003 private medical report stated that the Veteran complained that the pain in his left knee was getting worse.  On examination, the Veteran's left knee was limited in range of motion to 10 degrees of extension.

A September 2003 private operative report stated that an arthroscopic procedure on the knee removed a loose body measuring approximately 2 centimeters and debrided the medial meniscus.  The postoperative diagnosis was advanced degenerative osteoarthritis of the knee with loose body in the anterior "intercondylar" notch.

A September 2003 VA renal transplant clinic note stated that the Veteran complained of left knee pain.  On examination, the Veteran's left knee was tender to palpation and had 2 ecchymotic areas.  The plan stated that the Veteran's home orthopedist recommended holding on total knee replacement at that time.

A September 2003 private medical report stated that the Veteran had 100 centiliters of fluid aspirated from a large effusion on his left knee.

An October 2004 VA orthopedic surgery clinic report stated that the Veteran was seen for a follow-up of his left knee osteoarthritis.  On physical examination, range of motion was stated as 0 to 120 degrees, with significant crepitus.  The Veteran's left knee was stable to all ligament testing, there was no effusion, and two well healed portal incisions were observed on the anterior aspect of the knee.  Review of X- rays showed bone-on-bone arthritis of the patellofemoral and medial compartments.  The assessment was, in part, osteoarthritis, which the Veteran was managing "quite well on his own."

An October 2005 VA nutritional therapy education report noted that the Veteran stated that his physical activity was limited because of knee pain and that he was walking with a cane.

A December 2005 VA examination report stated that the Veteran's medical records had been reviewed.  The report stated that the Veteran complained of, in part, pain and swelling in his left knee, and stated that he had used a cane for the previous three years to prevent falling.  On physical examination, range of motion was stated as 0 to 45 degrees, mild to moderate swelling was noted, and the knee was stable with no laxity.  The report stated that the Veteran refused repetition of movement of his left knee due to pain and that x-rays showed severe osteoarthritis.  The diagnosis was, in part, traumatic arthritis of the left knee, status post arthroscopic surgery.

Private treatment records from May 2007 indicate the Veteran had swelling in his left knee.  A physical examination reported two to three-plus effusions in the knee and tenderness with any motion of the knee.  There was good stability and some venus stasis changes in the left.  He had good neurovascular status in the left knee  and the tenderness was medially and laterally present.  The diagnosis at this time was effusion of the left knee with a history of previously gouty arthritis. 

Various private treatment records from August 2008 noted the Veteran complained of knee pain as a result of his gout.  The Veteran's knee was aspirated of fluids. 

In November 2008, the Veteran was afforded a VA examination on his left knee.  The Veteran used a cane for walking but there were no constitutional symptoms or incapacitation episodes of arthritis.  He was able to stand for 15 to 30 minutes and had functional limitation on walking.  There was no deformity, giving way, instability, episodes of dislocation or subluxation, effusion, inflammation, ankylosis, or flare ups.  There was, however, pain, stiffness, and weakness with .  There was an antalgic gait.  Range of motion was flexion at 0 to 80 degrees with pain at 70 degrees and ending at 80 degrees.  There was no additional loss of motion on repetitive use.  X-rays taken in 2005 revealed "severe narrowing of the medial joint space with bony spurring at the medial aspect of the femoral and tibial articular surfaces.  There is also significant degenerative spurring of the articular of the patella with evidence for narrowing of the patellofemoral joint space."

In October 2009, the Veteran was another afforded a VA examination.  He reported his symptoms have worsened and experienced increased swelling in his knee.  The Veteran stated he now uses a walker as a result of his left knee disability.  There were no symptoms of deformity, giving way, or instability.  There were no episodes of dislocation, subluxation, flare ups, or locking.  However, the Veteran reported pain, weakness, and stiffness in his left knee.  A physical examination revealed an antalgic gait.  The range of motion was flexion at 0 to 80 degrees with pain at 70 degrees and no additional loss of motion on repetitive use.  Extension of the left knee was 80 to 10 degrees with pain at 20 degrees and no additional loss of motion on repetitive use.  There was crepitis, tenderness and painful movement and no evidence of ankylosis.  There was no mass behind the knee, clicks of snaps, grinding, instability, and patellar or meniscus abnormality but noted swelling.    Furthermore, the VA examiner specifically indicated that were no additional residuals of the September 2003 surgery.

A February 2010 orthopedic surgery consultation report at the VA medical center reported the Veteran complained of left knee pain and has difficulty walking.  The Veteran ambulates with a limp and uses a cane.  The Veteran reported his knee stiffens after sitting for an extended period of time and feels as though it will give out.  A physical examination revealed a painful left knee with no significant effusion.  The range of motion was 10 to 95 degrees with discomfort.  A radiograph showed significant patellofemoral arthritis as well as medial greater than lateral joint space but tricompartmental arthritis of the left knee.  It was recommended that a total knee arthroplasty would be the definite treatment but "given his multiple medical comorbidities... he may not be cleared for surgery and/or that the benefit may not outweigh the risks for him." 

An April 2010 orthopedic attending note reported the Veteran was evaluated for arthritis in his bilateral knees.  He stated his lifestyle was significantly affected by his disability and discomfort and he would like to consider left total knee replacement.  A physical examination revealed small knee effusion with varus alignment.  There was 15 degrees of fixed flexion deformity and further flexion of 100 degrees.  The examiner noted the varus deformity was partially correctable.  The Veteran was advised he would need cardiac and dental clearance prior to a total knee arthroplasty procedure. 

In light of the evidence the Veteran is not entitled to an increased rating for his left knee disability.  The competent and probative evidence does not establish a degree of impairment in the left knee, warranting ratings in excess of those assigned by the agency of original jurisdiction. 

The Veteran's disability manifests through limited range of motion and pain on motion.  However, at no point during the appeal period was the Veteran's extension of the right leg limited to 15 degrees as required for the 20 percent rating under Diagnostic Code 5261.  The Veteran's extension exceeded this range in all VA examinations and there is no other evidence indicating that the Veteran had extension limited to 15 degrees.  There was also no limitation of flexion to 30 degrees under Diagnostic Code 5260.  The Board has considered functional loss due to pain, etc., and notes that on examination repetition did not decrease the range of motion beyond the criteria for a 20 percent rating under Diagnostic Code 5260 and 5261.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board has also considered whether the Veteran may be entitled to a separate disability rating for limitation of flexion of the left knee.  As noted, the VA Office of General Counsel stated in VAOPGCPREC 9-04 that separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint.  As also noted above, under Diagnostic Code 5260, a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Indeed, while left knee pain is recognized, the objective evidence fails to demonstrate that such pain has resulted in additional functional limitation comparable to the higher percent rating under Diagnostic Codes 5260 or 5261. 

As stated above, in November 2001, February 2002, July 2003, October 2004 the Veteran was noted to have flexion of the left knees to 120 degrees.  Flexion of the left knee was to 45 degrees upon examination in December 2005.  VA examinations in November 2008 and October 2009 revealed flexion of the left knee to 80 degrees.  In February 2010 the Veteran's left knee flexion was at 95 degrees.  Therefore, the evidence demonstrates that the Veteran is not entitled to a separate disability rating for limited flexion of the left knee, as the evidence has consistently revealed flexion of at least 45 degrees.

Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees and a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees.  38 C.F.R. § 4.71a. However, the Veteran's left knee was limited to, at the most, 10 degrees extension in February 2002, September 2003, October 2009 and February 2010.  Otherwise, the Veteran has repeatedly been found to have full extension of the left knee to 0 degrees.  Therefore, the evidence demonstrates that he is not entitled to a separate disability rating for limited extension of the left knee.

Again, while left knee pain is recognized, the objective evidence fails to demonstrate that such pain has resulted in additional functional limitation comparable to the next-higher 20 percent rating under Diagnostic Codes 5260 or 5261.  

The Board has also considered whether any other relevant Diagnostic Code would allow for a higher disability rating at any time during the pendency of the Veteran's claim.  However, the evidence of record does not demonstrate that the Veteran has exhibited any symptoms that would warrant the application of any other diagnostic code throughout the pendency of the claim.  The Veteran's left knee disability does not manifest instability, ankylosis, or tibia malunion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5258, 5262.  As such, the Veteran would not be entitled to a higher disability evaluation under any other diagnostic code, and his claim is denied.

In addition, where the knee remains symptomatic following removal of the semi-lunar cartilage (menicsus), the disability will be rated at 10 percent.  38 C.F.R. Part 4, Code 5259 (2010).  Applicable case law and the precedent opinions of the VA general counsel basically provide that a knee disability can be rated under different diagnostic codes, as long as the manifestations that are being rated do not overlap.  That is, as long as the same symptoms are not being compensated twice.  Cf. 38 C.F.R. § 4.14.  In this case, as discussed above, the Veteran underwent a debridement of the medial meniscus in September 2003.  However, the VA examiner in October 2009 specifically indicated that were no additional residuals of the September 2003 debridement.  Since painful movement is already being compensated, a duplicative rating under diagnostic code 5259 cannot be assigned.

A determination as to the degree of impairment due to service connected disability requires competent evidence.  The Veteran is competent to report his symptoms, to include pain.  His lay opinion alone, however, is not sufficient upon which to base a determination as to the degree of impairment due to the service connected left knee disability.  Rather, the Board must weigh and assess the competence and credibility of all of the evidence of record.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992); See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In reaching the decision above the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against entitlement to an increased rating for the Veteran's left knee disability, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Furthermore, the Board finds that this matter need not be remanded to have the RO refer the Veteran's claim to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of an extraschedular rating.  The Board notes the above determination is based on application of pertinent provisions of the VA's Schedule for Rating Disabilities, and there is no showing that the Veteran's disability reflects so exceptional or so unusual a disability picture as to warrant the assignment of a higher rating on an extraschedular basis, and indeed, neither the Veteran nor his representative have identified any exceptional or unusual disability factors.  See 38 C.F.R. § 3.321.  The Board observes that there is no showing the disability results in marked interference with employment.  His disability has not required any, let alone, frequent periods of hospitalization, or otherwise rendered impractical the application of the regular schedular standards.  Absent evidence of these factors, the criteria for submission for assignment of an extraschedular rating are not met.  Thus, a remand this claim to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not necessary.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).





ORDER

A rating in excess of 10 percent for a left knee disability is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


